                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

REBECCA WILLIAMS and
JOE RAMIREZ,

              Plaintiffs,

v.                                                              No. CV 18-1054 GBW/CG

SAFECO INSURANCE COMPANY
OF AMERICA,

              Defendant.

               STIPULATED ORDER EXTENDING DEADLINE TO FILE
                           CLOSING DOCUMENTS

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Deadline to File Closing Documents, (Doc. 54), filed July 11, 2019. The Court, having

read the Motion and noting it is jointly filed, finds the Motion is well-taken and is hereby

GRANTED.

       IT IS THEREFORE ORDERED that the parties shall submit closing documents no

later than August 12, 2019.

       IT IS SO ORDERED.

                                           ______________________________
                                           THE HONORABLE CARMEN E. GARZA
                                           CHIEF UNITED STATES MAGISTRATE JUDGE
